Office Action                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.
Patentability shall not be negatived by the manner in which the invention was made.
Claims 1 to 6, 11 to 16, 21, 25, 26, 30, 31, 35 and 36 are rejected under 35
U.S.C. 103(a) as being unpatentable over Asdale (U.S. pre-grant publication
2004/0023714 A1) in view of Luccesi et al. (U.S. patent 7,316,613 B2).
As to Claims 1, 21, 25, 26, 35, and 36: Asdale (Figs.1-3D) discloses a gaming
system, comprising a game controller arranged to select a plurality of symbols from a
set of symbols for play of the game; control the display to display a plurality of the
selected symbols in one or both of rows and columns; determine a number of additional
symbols; allow the player to select at least one of the originally selected symbols to be
replaced by an additional symbol; select at least one additional symbol; and to control
the display to display the additional symbol in place of one of the originally selected
symbols (Asdale, [0028] — [0075]). Asdale further discloses wherein the number and
contents of the additional symbols are predetermined, and wherein a triggering event
causes the hidden symbols to appear and wherein the triggering event can be a random
event, such as a symbol combination or a separate triggering event such as a player's
input (Asdale, [0011] - [0014] and [0050]). Asdale fails to expressly disclose wherein
the number of additional symbols is based on at least one triggering criteria.
However, Luccesi discloses a gaming system comprising a game controller
arranged to control a display to display a plurality of symbols; and determine a number
of additional symbols that a player is entitled to, based on at least one triggering criteria,
wherein said triggering criteria is a random event such as a symbol combination
(Luccesi, column 6, line 29 - column 7, line 21). Therefore, it would have been obvious
to one of ordinary skill in the art at the time the invention was made to combine the
teachings of Asdale and Luccesi to enable the gaming system of Asdale to control the
number of additional symbols based on a triggering event as taught by Luccesi,
because this would result in a game more exciting and enjoyable to the player (Luccesi,
column 18, lines 18 — 20).
As to Claim 2: the combination of Asdale and Luccesi discloses wherein the
game controller is arranged to select a plurality of additional symbols to replace the at
least one originally selected symbol as selected by the player (Asdale, [0045)).
As to Claims 11, 30, and 31: Asdale (Figs.1-3D) discloses a gaming method
comprising the steps of selecting a plurality of symbols from a set of symbols for play of
a game, controlling a display to display at least a plurality of the selected symbols in
symbol positions in one or both of rows and columns, determining a number of
additional symbols, allow the player to select at least one of the originally selected
symbols to be replaced by an additional symbol, selecting at least one additional symbol
and controlling the display to display the additional symbol in the place of one of the
originally selected symbols (Asdale, [0028] — [0075]). Asdale further discloses wherein
the number and contents of the additional symbols are predetermined, and wherein a
triggering event causes the hidden symbols to appear and wherein the triggering event
can be a random event, such as a symbol combination or a separate triggering event
such as a player's input (Asdale, [0011] - [0014] and [0050]). Asdale fails to expressly
disclose wherein the number of additional symbols is based on at least one triggering
criteria.
However, Luccesi discloses a method of gaming comprising displaying a plurality
of symbols; and determining a number of additional symbols that a player is entitled to,
based on at least one triggering criteria, wherein said triggering criteria is a random
event such as a symbol combination (Luccesi, column 6, line 29 - column 7, line 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to combine the teachings of Asdale and Luccesi to enable
controlling the number of additional symbols in Asdale as taught by Luccesi, because
this would result in a game more exciting and enjoyable to the player (Luccesi, column
13, lines 18 — 20).
As to Claim 12: The combination of Asdale and Luccesi discloses wherein the
step of selecting at least one additional symbol comprises selecting a plurality of
additional symbols to replace the at least one originally selected symbol as selected by
the player (Asdale, [0045)).
As to Claims 3 to 6 and 13 to 16: The combination of Asdale and Luccesi
discloses a gaming system arranged to control the display to display the additional
symbol in place of one of the originally selected symbols, by performing a series of
animation features (Asdale, [0052]), but fails to expressly disclose wherein the game
controller is arranged to control the display to display the additional symbol by
appearing to turn over the originally selected symbol to reveal the additional symbol
behind the originally selected symbol; wherein the game controller is arranged to control
the display such that the originally selected symbol appears to be mounted on a face of
a substrate which appears to turn over so that another face of the substrate appears,
bearing the additional symbol; wherein the game controller is arranged to control the
display such that the originally selected symbol appears to be mounted on one face of a
three dimensional substrate having a plurality of faces, the substrate appearing to turn
over so that another of the faces of the three dimensional substrate appears, bearing
the additional symbol; and wherein the three dimensional substrate has three or more
faces, and further turns of the three dimensional substrate reveal further additional
symbols. However, matters related to aesthetic design changes only which have no
mechanical function cannot be relied upon to patentably distinguish the claimed
invention from the prior art. See MPEP 2144, | and In re Seid, 161 F.2d 229, 73 USPQ
431 (CCPA 1947).

Claims 7 to 10 and 17 to 20 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Asdale and Luccesi in view of Baerlocher (U.S. patent 7,029,395 B1).
As to Claims 7 and 17: The combination of Asdale and Luccesi discloses wherein the number and contents of the additional symbols are predetermined, and wherein a triggering event causes the hidden symbols to appear and wherein the triggering event can be a random event, such as a symbol combination or a separate triggering event such as a player's input, but fails to expressly disclose wherein one of the triggering criteria includes enabling the player an opportunity to obtain one or more additional symbols based on player credit wagered on the game. However, Baerlocher discloses a gaming device including a controller that would enable a player to display a number of bonus features depending on a player input based on player credit wagered on the game (Baerlocher, column 13, line 43 — column 14, line 32). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Asdale and Luccesi to enable a player input triggering feature in the combination of Asdale and Luccesi as taught by Baerlocher, for the further
advantage of increasing the odds of winning a game as the player’s wager increases
(Baerlocher, column 4, lines 29 - 34 and lines 55 - 63).
As to Claim 8: The combination of Asdale, Luccesi and Baerlocher discloses
wherein the game controller is arranged to provide a number of chances for a player to
obtain additional symbols in proportion to the amount of credit bet, whereby the number
of chances of a player obtaining additional symbols increases with the amount of player
credit bet (Asdale, [0053)).
As to Claim 9: The combination of Asdale, Luccesi and Baerlocher discloses
wherein said additional symbols comprise a symbol that would award a player a winning
combination, said symbol labeled hereinafter a jackpot symbol, and the number of
jackpot symbols available as additional symbols is arranged to increase in dependence
on the amount of credit bet by a player (Asdale, [0053}).
As to Claim 10: The combination of Asdale, Luccesi and Baerlocher discloses
wherein the game controller is arranged to increase the number of symbols that would
award a player a winning combination, said symbols labeled hereinafter a jackpot
symbols in proportion to the amount of credit wagered by a player (Asdale, [0053)).
As to Claim 18: The combination of Asdale, Luccesi and Baerlocher discloses
wherein the step of buying additional symbols comprises the step of providing a number
of chances for a player to obtain additional symbols in proportion to the amount of credit
bet, whereby the number of chances a player obtaining additional symbols increases
with the amount of player credit bet (Asdale, [0053]).
As to Claim 19: The combination of Asdale, Luccesi and Baerlocher discloses
wherein the step of providing at least one additional symbol comprises the step of
providing symbols that would award a player a winning combination, said symbol
labeled hereinafter a jackpot symbol, and wherein the step of providing opportunities for
a player to buy additional symbols, comprises providing additional jackpot symbols in
dependence on the amount of credit bet by a player (Asdale, [0053)).
As to Claim 20: the combination of Asdale, Luccesi and Baerlocher discloses
wherein the number of additional jackpot symbols provided is in proportion to the
amount of credit bet by the player (Asdale, [0053]).

Claims 22, 23, 27, 28, 32, and 33 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Asdale and Luccesi in view of Vancura (U.S. patent 6,918,834 B2).
As to Claims 22, 23, 27, 28, 32, and 33: The combination of Asdale and Luccesi
discloses wherein the number and contents of the additional symbols are
predetermined, and wherein a triggering event causes the hidden symbols to appear
and wherein the triggering event can be a random event, such as a symbol combination
or a separate triggering event such as a player's input, but fails to expressly disclose
wherein one of the triggering criteria includes a measurement of time that the player has
been playing the gaming system or a measurement of time indicating an amount of
waiting activity on the gaming system. However, Vancura discloses a gaming system
including a primary game and a bonus feature, wherein the bonus feature is triggered
based on number of credits wagered, number of credits won on the primary game, on
the occurrence of a given time period, given time of the day, etcetera (Vancura, column
5, lines 4 - 21). Therefore, it would have been obvious to one of ordinary skill in the art
at the time the invention was made to combine the teachings of Asdale and Luccesi with
Vancura to enable triggering criteria in Asdale and Luccesi as taught by Vancura
because this would allow providing different kinds of players a rewarding experience
(Vancura, column 2, lines 4 — 9).

Claims 24, 29, and 34 are rejected under 35 U.S.C. 103(a) as being
unpatentable over Asdale and Luccesi in view of Schultz et al. (U.S. pre-grant
publication 2006/0205469 A1).
As to Claims 24, 29, and 34: The combination of Asdale and Luccesi discloses
wherein the number and contents of the additional symbols are predetermined, and
wherein a triggering event causes the hidden symbols to appear and wherein the
triggering event can be a random event, such as a symbol combination or a separate
triggering event such as a player's input, but fails to expressly disclose wherein one of
the triggering criteria includes a determination based on player tracking information.
However, Schultz discloses a gaming system including a primary game and a bonus
feature, wherein said bonus feature is activated by a triggering criteria selected from a
particular winning combination of symbols, a particular number of consecutive wins, a
maximum number of bets, the detection of a particular player, and the like (Schultz,
[0024]). Therefore, it would have been obvious to one of ordinary skill in the art at the
time the invention was made to combine the teachings of Asdale and Luccesi with
Schultz to enable triggering criteria in Asdale and Luccesi as taught by Schultz this
would result in an enhanced gaming experience and increased opportunity of winning
(Schultz, [0003)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715